Reasons for Allowance
1.	Claims 1-7 and 9-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including a fingerprint sensor. The closet prior arts, Kim (US 20180293420 A1) and Wang (US 20200045826 A1), individually or in combination, discloses a display device, comprising: a display panel having a display surface with a fingerprint detection area, and a back surface facing away from the display surface; and a carrier adhesive comprising a binding surface and a grooved surface facing away from the binding surface, wherein the carrier adhesive is provided with a carrier groove having an opening on the grooved surface, the carrier groove is configured to receive a detection sensor, the binding surface is contact with the back surface of the display panel and the carrier groove is opposite to the fingerprint detection area, wherein the display assembly further comprises a heat dissipation layer provided on the back surface of the display panel, the heat dissipation layer being provided with a receiving hole, at least a portion of the carrier adhesive is placed into the receiving hole, and the heat dissipation layer comprises a protruding bottom wall extending on and parallel to the back surface of the display panel, the protruding bottom wall protrudes toward the receiving hole, the protruding bottom wall is in direct contact with the display panel, and at least a portion of the carrier groove, the carrier adhesive and the protruding bottom wall overlap in a direction perpendicular to the display panel. However, the closet prior arts of record fail to teach wherein the protruding bottom wall is provided with a plurality of opening, and the bottom wall of the carrier groove is provided with a plurality of protrusions, the plurality of protrusions are inserted into the plurality of openings and in contact with the back surface of the display panel.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691